DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 27 June 2022 have been acknowledged and entered. Claims 1-3, 8-9, and 11 are amended. Claims 1-13 are currently pending.

Responses to Amendments 
The amendments filed 27 June 2022 have been entered. 
Applicant’s amendments filed 27 June 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and they are persuasive.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kigure (US 9,939,457 B2, hereinafter referred to as “Kigure”) in view of Kato (US 6,044,707 A1, hereinafter referred to as “Kato”) further in view of Tanaka (US 2019/0064202 A1, hereinafter referred to as “Tanaka”).
Regarding claim 11, Kigure teaches an inertial sensor, comprising: three axes orthogonal to each other being as an X axis, a Y axis, and a Z axis are set as 35three axes orthogonal to one another, a first support beam that extends along the Y axis (col. 5, line 66-col. 2, line 4: FIG. 1 is a plan view schematically showing a physical quantity detection element according to Embodiment 1. FIG. 2 is a cross-sectional view taken along line A-A in FIG. 1. Herein, in FIGS. 1 and 2, and FIGS. 3A to 9 which will be described later, an X axis, a Y axis, and a Z axis are shown as three axes orthogonal to each other); and a first movable body that has a plate shape in a plane along the X axis and the Y axis and that is displaceable with the first support beam as a rotation axis (col. 6, lines 31-33: the beam 16 functions as a so-called torsion spring and rotatably supports the movable body 20; col. 6, lines 31-39: FIGS. 1 to 6 show an electrostatic actuator 1 and a substrate 2 defining the body of the electrostatic actuator 1. The substrate 2 is preferably formed of, for example, an insulating material having high resistance such as a silicon material or glass material, preferably has a substantially rectangular shape, and extends horizontally along the x axis and the y axis which are perpendicular to each other).
Kigure does not explicitly teaches a second support beam that extends along the X axis; a second movable body that has a plate shape in the plane along the X axis and the Y axis and that is coupled to the first movable body via the second support beam; and a protrusion that is provided on either the substrate or the second movable body, the protrusion overlapping the second movable body in a plan view, the protrusion protruding along the Z axis.
However, Kato teaches a second support beam that extends along the X axis (Fig. 19, item 216, 219); a second movable body (Fig. 19, item 203, 204) that has a plate shape in the plane along the X axis and the Y axis and that is coupled to the first movable body via the second support beam (Fig. 19 exhibits that a plate shape in the plane along the X axis and the Y axis and that is coupled to the first movable body via the second support beam (or third support beam)).  Further, Tanaka teaches a protrusion (Fig. 1, item 15) provided on either the substrate (Fig. 1, item 10) or the second movable body (Fig. 1, item 20a), the protrusion overlapping the second movable body in a plan view, the protrusion protruding along the Z axis (para. [0062]: the support substrate 10 has a concave cavity 16. On a main surface 17 in the cavity 16, first and second fixed electrodes 11 and 12 as a measurement electrode, a dummy electrode 13 and protrusions 15 are provided. A support column 14 that supports the movable body 20 with an interval therebetween is provided between the first fixed electrode 11 and the second fixed electrode 12. The protrusion 15 that protrudes toward the movable body 20 side (+Z axis side) is provided on both sides of the support column 14 in the X axis direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second support beam such as is described in Kato and the protrusion as is described in Tanaka into Kigure, in order to increase the accuracy of angular rate detection and, more specifically, to prevent a detection of an angular rate signal that is generated when no angular rate exists (Kato, col. 4, lines 60-63) and produce a sufficient electrostatic force between a movable electrode and a drive electrode to stably drive and greatly displace a movable member, and to make it possible for the movable member to have sufficient rigidity when necessary (Tanaka, col. 2, lines 3-9). 


    PNG
    media_image1.png
    671
    1223
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teaching of Kigure)

    PNG
    media_image2.png
    771
    1011
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 19 in the teaching of Kato)


    PNG
    media_image3.png
    715
    1112
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 1 in the teaching of Tanaka)

Allowable Subject Matter
Claims 1-10 and 12-13  are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Kigure (US 9,939,457 B2) in view of Kato (US 6,044,707 A1) further in view of Tanaka (US 2019/0064202 A1) teaches an inertial sensor, comprising: a substrate (Kigure, col. 6, lines 23-33: substrate 10); a fixing portion provided on the substrate (Kigure, col. 6, lines 23-33: a first fixed electrode portion 11, a second fixed electrode portion 12 and a beam 16); a movable base body disposed above the substrate and the substrate the movable base body being configured with (Kigure, col. 1, lines 59-67: a movable body 20); a first support beam extending in a first direction the first support beam coupling between the movable base body and the fixing portion (Kigure, col. 1, lines 59-67: a beam provided on the movable body); a first movable body connected to the first support beam, a first body part and a second body part of the first movable body being provided on both sides of the first support beam in a plan view along a second direction perpendicular to the first direction is the first movable body being displaceable with the first support beam as a first rotation axis (Kigure, col. 6, lines 33-36; col. 7, lines 14-18; col. 8, lines 1-8); a second support beam a extending in the second direction, the second support beam continuously extending from an edge of the first part of the first movable body, one end of the second support beam being connected to the edge of the first body part of the first movable body (Kato, col. 10, line 22-25: the second movable body (203) and the second beams (219) are made of a semiconductor thin film and the second beams (219) extend in the x-direction); and a second movable body connected to the second support beam (col. 10, line 22-25: second movable body (203), second beams (219)), a protrusion provided on either the substrate or the second movable body, the protrusion overlapping the second movable body in the plan view the protrusion protruding along a third direction perpendicular to the first direction and the second direction (Tanaka, para. [0062]).  However, the closest prior art does not teach “a third body part and a fourth body part of the second movable body being provided on both sides of the second support beam in the plan view along the first direction the third body part of the second movable body being displaceable due to deformation of the second support beam; and a protrusion provided on either the substrate or the second movable body.” Therefore, Examiner believes that claim 1 would be allowable. 
Claims 2-10 and 12-13 would be allowable for being dependent on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858